Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 1 of 10




        EXHIBIT A
       Continental Casualty Company’s Complaint
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 2 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 3 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 4 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 5 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 6 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 7 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 8 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 9 of 10
Case 1:20-cv-11425 Document 1-1 Filed 07/28/20 Page 10 of 10
